 

 

Exhibit 10.15

 

NATIONAL OILWELL VARCO, INC.

2018 LONG-TERM INCENTIVE PLAN

Performance Award Agreement

 

Grantee:

 

Date of Grant:

 

“Target Level” Shares that may be earned:

TSR Based Award: ____________

NVA Based Award: ___________

 

1.Notice of Grant.  National Oilwell Varco, Inc. (the “Company”) is pleased to
notify you that you have been granted a Performance Award (“Award”) equal to the
above aggregate number of shares of Common Stock of the Company pursuant to the
National Oilwell Varco, Inc. 2018 Long-Term Incentive Plan (the “Plan”), subject
to the terms and conditions of the Plan and this Agreement. For any employment
agreement, the Award referenced herein will be considered “performance-based
restricted stock.”

2.Performance Period and Performance Criteria.  The Award’s performance period
(“Performance Period”) and criteria (“Performance Criteria”) are set forth in
Exhibit A to this Agreement.  The Performance Criteria have been established by
the Committee, which shall determine and certify whether such criteria have been
satisfied.

3.Payment.  

(a)Subject to the provisions of this Agreement and the Plan, following the end
of the Performance Period, you shall be entitled to receive a payment of a
number of shares of Common Stock of the Company based on the level of
achievement of the Performance Criteria set forth on Exhibit A hereto during the
Performance Period, as determined and certified by the Committee in writing,
such number of shares not to exceed the maximum level of shares set forth on
Exhibit A.  The payment of such number of shares shall be made not earlier than
January 1, 2022 and not later than March 15, 2022 or such other time as complies
with Code Section 409A.  If it is subsequently determined by the Committee, in
its sole discretion, that the terms and conditions of this Agreement and/or the
Plan are not compliant with Code Section 409A, or any Treasury regulations or
Internal Revenue Service guidance promulgated thereunder, this Agreement and/or
the Plan may be amended accordingly.

(b)Distributions on a share of Common Stock (including dividends) underlying the
Award shall accrue and be held by the Company without interest until the Award
with respect to which the distribution was made becomes vested or is forfeited
and then paid to you or forfeited, as the case may be.

 



--------------------------------------------------------------------------------

 

(c)  Change of Control. In the event of your Involuntary Termination (as defined
below), the Performance Criteria for the full Performance Period shall be deemed
satisfied at the target level.  The Committee shall certify that such
Performance Criteria have been satisfied at such level and provide for the
payment of the target level of shares of Common Stock at or prior to your
Involuntary Termination.  As used in this paragraph, "Involuntary Termination"
means your termination from employment with the Company on or within twelve
months following a Change of Control (as defined in the Plan) that is either (i)
initiated by the Company for reasons other than (a) your gross negligence or
willful misconduct in the performance of your duties with the Company or (b)
your final conviction of a felony or a misdemeanor involving moral turpitude, or
(ii) initiated by you after (a) a reduction by the Company of your authority,
duties or responsibilities immediately prior to the Change of Control (excluding
for this purpose (A) an insubstantial reduction of such authorities, duties or
responsibilities or an insubstantial reduction of your offices, titles and
reporting requirements, or (B) an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by you), (b) a reduction of your base salary or
total compensation as in effect immediately prior to the Change of Control
(total compensation means for this purpose: base salary, participation in an
annual bonus plan, and participation in a long-term incentive plan), or (c) your
transfer, without your express written consent, to a location which is outside
the general metropolitan area in which your principal place of business
immediately prior to the Change of Control may be located or the Company's
requiring you to travel on Company business to a substantially greater extent
than required immediately prior to the Change of Control.

(d)Disability. If your employment with the Company terminates by reason of a
disability that entitles you to benefits under the Company’s long-term
disability plan, as determined in the sole discretion of the Company, the
Performance Criteria for the full Performance Period shall be deemed satisfied
at the target level.  The Committee shall certify that such Performance Criteria
have been satisfied at such level and provide for the payment of the target
level of shares of Common Stock based on the date of termination.

(e)Death. If you die while in the employ of the Company, the Performance
Criteria for the full Performance Period shall be deemed satisfied at the target
level.  The Committee shall certify that such Performance Criteria have been
satisfied at such level and provide for the payment of the target level of
shares of Common Stock based on the date of death.

(f)Subject to the terms of any applicable employment agreement or severance
agreement, upon termination of your employment for any reason other than as
provided in subparagraphs (c), (d), and (e) above, the Award shall be
automatically cancelled and forfeited without payment.  

4.Status of Shares of Common Stock.  You agree that any shares of Common Stock
distributed to you pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.  You also agree that (a) any certificates
representing such shares may bear such legend or legends as

– 2 –



--------------------------------------------------------------------------------

 

the Committee in its sole discretion deems appropriate in order to assure
compliance with applicable securities laws and (b) the Company may refuse to
register the transfer of such shares on the stock transfer records of the
Company, and may give related instructions to its transfer agent, if any, to
stop registration of such transfer, if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law.  In the Company’s sole discretion, any shares of
Common Stock distributed to you pursuant to this Agreement may be evidenced by
an electronic book entry account in your name created by the Company’s transfer
agent.  You shall not have any voting rights with respect to any share of Common
Stock underlying the Award until such share is distributed to you in accordance
with the terms of this Agreement.

5.Entire Agreement; Governing Law.  The Award shall be governed by the terms and
conditions of the Plan and this Agreement.  In the event of any conflict between
the Plan and this Agreement, the terms of the Plan shall control.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified adversely to your
interest except by means of a writing signed by the Company and you.  This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the state of Texas.

6.Withholding of Tax.  To the extent that payment of the Award results in
compensation income to you for federal or state income tax purposes, the Company
shall  withhold from any shares of Common Stock distributable to you under this
Agreement a number of such shares having an aggregate fair market value that
does not exceed the amount of taxes required to be withheld by reason of such
resulting compensation income, unless you, at your option, deliver to the
Company such amount of money as the Company may require to meet its withholding
obligations in lieu of the withholding of shares of Common Stock.  No delivery
of shares of Common Stock shall be made under this Agreement until the
applicable tax withholding requirements of the Company related to the payment of
the Award have been satisfied in full.

7.Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at its
sole discretion, terminate this Award if it determines that you have violated
the Company’s Clawback Policy.

 

– 3 –



--------------------------------------------------------------------------------

 

 

Exhibit A

Performance Period and Criteria

Performance Period:  January 1, 2019 to December 31, 2021

Performance Criteria:

The Award is divided into two independent pieces: one in which any payment is
determined based on relative performance using Total Shareholder Return (“TSR”)
(the “TSR Based Award”) and one in which any payment is determined based on
performance against the Company’s returns on capital metric, National Oilwell
Varco Value Added (“NVA”) (the “NVA Based Award”).  No portion of the TSR Based
Award will be earned if the Company’s performance during the Performance Period
is below the threshold level of the Performance Criteria for the TSR Based Award
as described below.  No portion of the NVA Based Award will be earned if the
Company’s performance during the Performance Period is below the threshold level
of the Performance Criteria for the NVA Based Award as described below.  The
Company’s performance with respect to the TSR Based Award will not impact any
payment earned with respect to the NVA Based Award, and vice versa.

TSR Based Award:

This piece of the Award is based on the Company’s TSR as measured against the
TSR of the constituents of the OSX Index.  The composition of the OSX comparator
group shall be based on the companies listed in the OSX Index on December 31,
2021. Such comparison will be based on a percentile approach as detailed below
with any payment based on linear interpolation between threshold and maximum
levels.  TSR for the Company and the OSX comparator group to be calculated over
the entire 3-year Performance Period (using a 30-day averaging period for the
first 30 calendar days and the last 30 calendar days of the Performance Period
to mitigate the effect of stock price volatility).  TSR calculation to assume
reinvestment of dividends.  Companies that are not publicly listed during the
entire Performance Period shall not be included in the OSX comparator group.
Comparator companies that file for bankruptcy or delist at any time during the
Performance Period will remain in the OSX comparator group with a TSR that
places such companies at the bottom of the percentile rankings.  The Award will
be not earned if the Company’s performance during the Performance Period is
below the threshold level of the Performance Criteria as described below.  

Level

Percentile Rank vs. Comparator Group

Payout Percentage*

Maximum

75th Percentile and above

200% of Target Level

Target

50th percentile

100% of Target Level

Threshold

25th percentile

50% of Target Level

 

Below 25th percentile

0%

* Based on the Target Level shares set forth on the first page of this
Agreement.

 



--------------------------------------------------------------------------------

 

NVA Based Award:

This piece of the Award is based on the Company’s improvement in NVA (based on
the Company’s consolidated financial results) from the beginning of the
Performance Period (January 1, 2019) until the end of the Performance Period
(December 31, 2021). NVA shall be calculated as an amount equal to the Company’s
(a) gross cash earnings less (b) average gross operating assets times an amount
equal to a required return on assets (as determined by the Committee). The Award
will be not earned if the Company’s performance during the Performance Period is
below the threshold level of the Performance Criteria as described below. Any
payment will be based on linear interpolation between threshold and maximum
levels as detailed below.

Level

NVA: Absolute NVA Performance

Payout Percentage*

Maximum

Breakeven [____] NVA

200% of Target Level

Target

Midpoint NVA of [____]

100% of Target Level

Threshold

Equal to 2018 NVA of [___]

50% of Target Level

 

Below 2018 NVA of [___]

0%

* Based on the Target Level for the NVA Based Award set forth on the first page
of this Agreement.

 

 

– 5 –

